Citation Nr: 1203418	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-29 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches.

2.  Entitlement to service connection for headaches, to include as secondary to cervical spine disc disease or service-connected low back syndrome.  

3.  Entitlement to service connection for cervical spine disc disease at C4-5, status-post cervical discectomy and fusion, to include as secondary to service-connected low back syndrome.  

4.  Entitlement to service connection for weakness of the right hand, to include as secondary to cervical spine disc disease.

5.  Entitlement to a temporary total disability rating based on surgical or other treatment necessitating convalescence, status-post cervical discectomy and fusion.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from November 1974 to December 1976.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2007 by a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of (1) entitlement to service connection for headaches, to include as secondary to cervical spine disc disease or service-connected low back syndrome; (2) entitlement to service connection for cervical spine disc disease at C4-5, status-post cervical discectomy and fusion, to include as secondary to service-connected low back syndrome; (3) entitlement to service connection for weakness of the right hand, to include as secondary to cervical spine disc disease; and (4) entitlement to a temporary total disability rating based on surgical or other treatment necessitating convalescence, status-post cervical discectomy and fusion; are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran originally filed a service connection claim for concussion headaches in July 1990.

2.  The RO denied the claim of entitlement to service connection for concussion headaches in a rating decision dated October 1990.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  

3.  The evidence of record submitted since the October 1990 rating decision includes additional VA treatment records, private treatment records, and lay statements.  

4.  The evidence submitted since the October 1990 rating decision was not previously of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim of service connection for headaches with VA's assistance.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for headaches is new and material, and therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's new and material evidence claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for headaches.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

The Veteran filed a claim of entitlement to service connection for concussion headaches in July 1990.  The RO originally denied service connection for concussion headaches in an October 1990 rating decision.  The RO acknowledged that the Veteran experienced headaches in service after undergoing spinal anesthesia for hernia surgery.  These headaches were noted to resolve without evidence of residual disability.  However, the Veteran's service treatment records were negative for involvement in a truck accident as alleged by the Veteran.  According to the RO, there was no evidence of concussion headaches in service and no medical evidence furnished in support of the current claim from the date of discharge to the date of the rating decision.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  Thus, this decision is final.  38 U.S.C.A. § 7105 (West 2002).

The Veteran sought to reopen his claim of entitlement to service connection for headaches in August 2006.  The RO denied the Veteran's claim to reopen this issue in an October 2007 rating decision on the grounds that he failed to submit new and material evidence.  Specifically, the RO acknowledged that the Veteran submitted new evidence, but found that it was not material in that it did not relate to the question of in-service incurrence or establish a secondary relationship to a service-connected disability.  The Veteran was notified of this decision, provided his appellate rights, and perfected this appeal.

Although the RO found that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for headaches, RO decisions are not binding on the Board.  Consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the October 1990 RO rating decision is the last final disallowance with respect to the claim to reopen, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim of entitlement to service connection for headaches should be reopened and readjudicated on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raised a reasonable possibility of substantiating the claim).

The evidence of record at the time of the October 1990 RO rating decision consisted of service treatment records, lay statements, and VA treatment records.  The Veteran had hernia repair surgery in September 1975.  As part of this procedure, he underwent spinal anesthesia.  He subsequently reported having headaches since the surgery.  The diagnosis was "? Spinal Headache."  The Veteran was prescribed bed rest, a blood patch epidural, Codeine, and Phenergan.  The Veteran returned to sick call in November 1975 with continued complaints of headache.  The Veteran was offered hospitalization with strict bed rest or limited duty.  The Veteran elected limited duty given his family situation.  The examiner recommended against convalescent leave.  The Veteran sought additional care at sick call later that same month and indicated that his headaches were slowly improving.  The Veteran later injured his low back moving a locker and in August 1976, a Medical Board Evaluation found the Veteran unfit for duty.  The impression was diffuse back pain, right sciatica, and question of herniated nucleus pulposus.  No evidence of headaches were contained in these records and no evidence of a 1975 motor vehicle accident as alleged by the Veteran was noted.  The Veteran was discharged from service with severance pay in December 1976.

The Veteran underwent a VA spine examination in July 1989.  He discussed his involvement in a 1975 in-service motor vehicle accident, as well as his claimed injuries stemming from this accident.  There were no references to a head injury or headaches as a result of this accident.  

The evidence submitted subsequent to October 1990, includes additional VA and private treatment records, as well as lay statements.  In a February 1991 mental health treatment record, the Veteran's past medical history was significant for headaches.  The Veteran underwent another VA spine examination in June 1993.  According to the Veteran, he was involved in two motor vehicle accidents in 1975 and reported residual low back pain and pain in the neck and shoulders since these accidents.  The examination report contained no references to headaches and the examiner specifically found no evidence of focal neurological deficits at that time.  Additional VA examinations conducted in June 1993 for the purpose of evaluating the Veteran's joints and muscles contained no references to a head injury or headaches as a result of the motor vehicle accident(s) or the in-service low back injury.

A nerve conduction study performed in April 2006 was normal and pre-operative notes for a cervical spine surgery dated July 2006 contained no references to a head injury or headaches.  The Veteran's past medical history was, however, significant for an in-service motor vehicle accident and subsequent slip-and-fall incident in 1975.  The Veteran's representative submitted a statement in support of the claim to reopen in May 2007.  The representative expressed the opinion that the Veteran's service connection claim for headaches was not adjudicated on a secondary service connection basis (i.e., secondary to a cervical spine disability and/or secondary to service-connected low back syndrome).  The representative also reiterated that the Veteran was involved in a rollover vehicle accident in 1975 while stationed in Charleston, South Carolina.

The Veteran was afforded a VA spine examination in July 2007.  He reported involvement in a motor vehicle accident in service which necessitated treatment in the emergency room, as well as an in-service injury after carrying a locker.  The Veteran's past medical history was significant for neck pain and headaches, but the examiner noted the first evidence of headaches in the record was dated 1991.  

VA also administered a neurological examination in July 2007.  According to the Veteran, he experienced intermittent headaches since involvement in an in-service motor vehicle accident in 1975.  According to the examiner, the Veteran described two types of headaches.  The first kind of headache was described as a holosystolic headache which the Veteran attributed to the injuries sustained in 1975.  The examiner found that it would be "mere speculation" to say whether these headaches were posttraumatic or not, but the Veteran related them temporally to the head injury.  The other kind of headache was described as an occipital-type headache in the left cervical area.  The examiner noted that this headache was exacerbated by driving or performing hard manual labor.  The onset of these headaches, according to the Veteran, occurred in June 2002 following spinal surgery.  Magnetic resonance imaging of the Veteran's brain taken at a private medical facility revealed no acute intracranial abnormality or pathologic enhancement.  Changes of chronic pansinusitis were noted.
   
Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011).

The Veteran's claim was previously denied because there was no evidence of chronic headaches and/or evidence linking currently diagnosed chronic headaches to his period of active service.  

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, a claim will be reopened if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The evidence described in detail above, to include lay statements and the July 2007 VA neurological examination, is newly submitted evidence and suggests that when combined with VA assistance, a reasonable possibility exists of substantiating the claim.  Id. at 116-18.  Accordingly, the claim of entitlement to service connection for headaches is reopened.


ORDER

New and material evidence having been submitted, the appeal to reopen a claim of entitlement to service connection for headaches is granted to this extent only.


REMAND

I.  Headaches

The Veteran contends and based on a history provided by the Veteran, VA examiners, at least in part, attribute the Veteran's currently diagnosed headaches to an in-service motor vehicle accident in 1975 while the Veteran was stationed in Charleston, South Carolina.  To date, there is no evidence of record to show involvement in an accident such as the Veteran described.  However, a complete copy of the Veteran's service personnel records, including any line of duty determinations, inpatient hospitalization records, and/or police reports, related to this claimed incident are not of record.  On remand, therefore, the RO must contact the appropriate service department or Federal agency and request a complete copy of the Veteran's service personnel and service treatment records.  

Additionally, the Veteran has provided conflicting information about the claimed motor vehicle accident.  At various times, the Veteran has indicated involvement in either one or two motor vehicle accidents during 1975.  He also stated in a July 2007 VA examination report that he received care at an emergency room following 

the accident(s).  The Veteran must be contacted on remand and asked to provide specific information about the claimed motor vehicle accident(s), including the approximate date, location, and circumstances, as well as the location of the emergency room where he subsequently received medical treatment.  

The Veteran was afforded a VA neurological examination in July 2007.  The examiner diagnosed holosystolic headaches and occipital-type headaches.  Based on a history provided by the Veteran, the examiner attributed the holosystolic headaches in part to the 1975 motor vehicle accident and the occipital-type headaches to a June 2002 spinal surgery.  With respect to the holosystolic headaches, the examiner found that it would be "mere speculation" to say whether these headaches were posttraumatic or not.  The Board finds this examination report to be inadequate for evaluation purposes because the examiner failed to provide the reasons why an opinion would require speculation, indicate whether there was any further need for information or testing necessary to make a determination, or explain whether an opinion could not be rendered due to limitations of knowledge in the medical community at large as opposed to limitations of the particular examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Veteran must be afforded a new VA examination on remand to address the nature and etiology of the currently diagnosed headaches and their relationship to service or his service-connected low back syndrome, if any.

The Veteran must also be provided with complete notice of the information and evidence needed to substantiate his service connection claim for headaches on direct, presumptive, and secondary bases, to include as secondary to service-connected low back syndrome.  

II.  Cervical Spine Disc Disease

The Veteran has expressed the opinion that his currently diagnosed cervical spine disc disease is related to service.  In the alternative, the Veteran asserts that this disability is secondary to his service-connected low back syndrome.    

Service treatment records are negative for a diagnosis of or treatment for a cervical spine disability.  There is also no evidence of such within one year after separation from service.  However, the Veteran indicated in August 1977, within one year after separation from service, that he experienced a neck ache "at times" stemming from an in-service low back injury.  Prior to the July 2006 cervical discectomy and fusion surgery, diagnostic testing revealed evidence of cervical spondylosis with C4-5 herniated nucleus pulposus with myeloradiculopathy.  

The Veteran was later afforded a VA spine examination in July 2007.  The examiner diagnosed chronic low back pain with mild degenerative changes in facet disease, as well as cervical disc C4-5 postoperative cervical discectomy and fusion.  The examiner reviewed the claims file and found no evidence of a neck injury in service.  However, the examiner indicated that there were "excellent" records with respect to the Veteran's treatment of low back pain following a lifting and/or slip-and-fall accident.  The examiner was unable to conclude whether the Veteran's neck disability was connected to his in-service injuries.  The examiner opined that the Veteran sustained "significant whiplash injury" while carrying a foot locker and falling.  Accordingly, the examiner found that "it is conceivable, at least as likely as not that neck pain could have originated from the original injury. . . ."  The examiner was unable to ascertain this "for sure" given the lack of information about the Veteran's injury and the subsequent examinations while on active duty.

The Board finds this examination report to be inadequate for evaluation purposes.  Here, the examiner failed to explain how the Veteran sustained "significant whiplash injury" while carrying a foot locker and falling.  A review of available service treatment records contains no references to a "significant whiplash injury."  Additionally, although the examiner seems to have attributed the Veteran's neck pain to the in-service lifting and/or slip-and-fall accident in September 1975, pain alone is not a disability for which VA compensation is paid.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran must be afforded a new VA examination on remand to address the nature 

and etiology of the currently diagnosed cervical spine disc disease and its relationship to service or service-connected low back syndrome, if any.
   
The Veteran must also be provided with complete notice of the information and evidence needed to substantiate his service connection claim for cervical spine disc disease on direct, presumptive, and secondary bases, to include as secondary to service-connected low back syndrome.  

III.  Right Hand Weakness and Temporary Total Rating 

The Veteran further indicates that his right hand weakness is related to his currently diagnosed cervical spine disc disease.  In addition, the Veteran requests entitlement to a temporary total disability rating based on surgical or other treatment necessitating convalescence, status-post cervical discectomy and fusion.  In light of the Board's decision to remand the issue of entitlement to service connection for cervical spine disc disease at C4-5, status-post cervical discectomy and fusion, to include as secondary to service-connected low back syndrome, the issues of service connection for right hand weakness, to include as secondary to cervical spine disc disease, and entitlement to a temporary total disability rating, are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The RO must also attempt to obtain all VA medical records pertaining to the Veteran that are dated from January 2007, to include any and all inpatient hospitalization records pertaining to the Veteran since discharge from service.  In addition, the Veteran must be contacted and asked to identify any and all VA and non-VA sources of treatment for the disabilities on appeal that are not already of record.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and provide him with the information and evidence needed to substantiate his service connection claims on direct, presumptive, and secondary bases, to include as secondary to service-connected low back syndrome.  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his service connection claims for headaches, a cervical spine disability, and right hand weakness, as well as the claim for a temporary total disability rating based on surgical or other treatment necessitating convalescence, status-post cervical discectomy and fusion.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  The Veteran must also be contacted and asked to provide specific information about the claimed motor vehicle accident(s) in 1975, including the approximate date, location, and circumstances, as well as the location of the emergency room where he subsequently received medical treatment.  

Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from January 2007, including any and all inpatient hospitalization records pertaining to the Veteran since discharge from service.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is 

unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The RO must contact the appropriate service department and/or Federal agency to request a complete copy of the Veteran's service personnel and service treatment records for his period of active duty (i.e., November 1974 to December 1976), including any line of duty determinations, inpatient hospitalization records, and/or police reports stemming from the lifting and/or slip-and-fall accident and the claimed motor vehicle accident(s).  Facilities that must be contacted include the National Personnel Records Center, the Records Management Center, and the Marine Corps Headquarters in Quantico, Virginia.  The service department and/or Federal agency must be asked to identify the agency or department that could provide any information it could not provide.  Follow-up inquiries must be conducted accordingly.  All documents must be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken 

by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.  After all of the above development is completed, the Veteran must be scheduled for a VA neurology examination to determine the etiology of the currently diagnosed headaches and their relationship to service or a service-connected disability, if any.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the currently diagnosed headaches are related to the Veteran's military service, to include as due to any incidents therein.  In the alternative, the examiner must provide an opinion as to whether the currently diagnosed headaches are due to, the result of, or aggravated by a cervical spine disability and/or the Veteran's service-connected low back syndrome.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate 

whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The Veteran must be scheduled for a VA examination to determine the nature and etiology of the currently diagnosed cervical spine disability and its relationship to service or a service-connected disability, if any.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the currently diagnosed cervical spine disability is related to the Veteran's military service, to include as due to any incidents therein.  In reaching this conclusion, the examiner must comment on the significance of the Veteran's complaints of neck ache within one year after separation from service as reported in the August 1977 examination report.  In the alternative, the examiner must provide an opinion as to whether the currently diagnosed cervical spine disability is due to, the result of, or aggravated by the Veteran's service-connected low back syndrome.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate 

whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.
  
6.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After the requested examinations have been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  The examination reports must be returned to the examiner if they are deficient in any manner and the RO must implement corrective procedures at once.

8.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, including adjudication 

of the inextricably intertwined issues, and readjudicate the Veteran's claims.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


